EXHIBIT From: Costabile, Tom Sent: Thursday, October 02, 2008 5:30 PM To: 'michael.boldt@icemiller.com' Cc: Klinger, Mike Subject: Re: Follow up Re: 4.2(d) Mike, Thanks again. I have no additional comments. Subject to Mike's concurrence, please finalize. Thanks & regards, Tommy From: Boldt, Michael To: Costabile, Tom Cc: Klinger, Mike nt: Thu Oct 02 16:20:37 Subject: Follow up Re: 4.2(d) Tom, I spoke to Jim. The language "on a reasonably similar basis, as determined by EDC in it sole discretion" in 4.2(d) is optional. It can be deleted if you want to do so. Mike ***** CIRCULAR 230 DISCLOSURE: Except to the extent that this advice concerns the qualification of any qualified plan, to ensure compliance with U.S. Treasury Department Regulations, we are now required to advise you that, unless otherwise expressly indicated, any federal tax advice contained in this communication, including any attachments, is not intended or written by us to be used, and cannot be used, by anyone for the purpose of avoiding federal tax penalties that may be imposed by the federal government or for promoting, marketing or recommending to another party any tax-related matters addressed herein. CONFIDENTIALITY NOTICE: This E-mail and any attachments are confidential and may be protected by legal privilege. If you are not the intended recipient, be aware that any disclosure, copying, distribution, or use of this E-mail or any attachment is prohibited. If you have received this E-mail in error, please notify us immediately by returning it to the sender and delete this copy from your system. Thank you. ICE MILLER LLP
